TREG R. TAYLOR
ATTORNEY GENERAL

Mandee S. Mlcek (Alaska Bar No. 1911099)
Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Ste. 200
Anchorage, AK 99501
Telephone: (907) 269-5190
Facsimile: (907) 258-0760
Email: mandee.mlcek@alaska.gov

Attorney for Defendants

                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

MITCHELL BRADLEY ISLER JR.,                 )
                                            )
             Plaintiff,                     )
                                            )
v.                                          )   Case No.: 5:20-cv-00010-RRB
                                            )
SGT. YATES, CO EDENSHAW,                    )
JESSICA MATTHEWS,                           )
                                            )   ANSWER
             Defendants.                    )

      Defendants Superintendent Jessica Mathews, Sergeant Daniel Yates, and

Correctional Officer Michael Edenshaw hereby answer Plaintiff Mitchell Isler’s

Second Amended Complaint as follows:

                                  A. JURISDICTION

      Defendants admit that this court has jurisdiction over this matter.




        Case 5:20-cv-00010-RRB Document 15 Filed 08/16/21 Page 1 of 6
                                        B. PARTIES

       1.       Defendants admit that Mr. Isler is currently housed at Goose Creek

Correctional Center. Defendants deny all remaining allegations.

       2.       Defendants admit that Daniel Yates is a citizen of Alaska and is employed

by the State of Alaska, Department of Corrections (DOC) as a Sergeant and serves in the

capacity of Security / Standards Officer at the Ketchikan Correctional Center (KCC);

defendants deny all remaining allegations.

       3.       Defendants admit that Michael Edenshaw is a citizen of Alaska and is

employed by DOC as a Correctional Officer (CO) at KCC; defendants deny all remaining

allegations.

       4.       Defendants admit that Jessica Mathews is a citizen of Alaska and is

employed by DOC as the KCC Superintendent; defendants deny all remaining

allegations.

                                    C. CAUSES OF ACTION

                  Claim 1, 2, & 3 (Fourteenth Amendment September 14, 2018)

       5.       Defendants admit that Mr. Isler was in DOC custody and housed at KCC on

September 14, 2018.

       6.       Defendants admit that Jason Harris was in DOC custody and housed at

KCC on September 14, 2018.

       7.       Defendants admit that CO Edenshaw was on-duty and assigned to A-Dorm

on September 14, 2018.

Isler Jr. v. Yates, et al.                                  Case No.: 5:20-cv-00010-RRB
Answer                                                                         Page 2 of 6
            Case 5:20-cv-00010-RRB Document 15 Filed 08/16/21 Page 2 of 6
       8.       Defendants admit that on September 14, 2018, Jason Harris recklessly

caused serious physical injury to Mr. Isler.

       9.       Defendants admit that on September 14, 2018, CO Edenshaw observed

Jason Harris use his hands to strike Mr. Isler repeatedly in the head until Mr. Isler

appeared to be unconscious; defendants deny that Mr. Isler was left unconscious for

minutes.

       10.      Defendants admit that the September 14, 2018, event involving Mr. Isler

and Mr. Harris was recorded.

       11.      Defendants are aware that Mr. Isler received medical care for injuries

sustained on September 14, 2018, but have insufficient information or knowledge

regarding the extent of Mr. Isler’s alleged injuries; defendants therefore deny allegations

related to Mr. Isler’s alleged injuries to the extent any allegation is asserted against the

defendants.

       12.      Defendants admit that DOC has promulgated policy and procedure related

to prisoner housing and classification; to the extent the allegations in Claims 1, 2, and 3

seek to paraphrase or characterize the contents of DOC policy and procedure related to

prisoner housing and classification, defendants admit DOC policy and procedure speaks

for itself. Defendants deny the allegations in Claims 1, 2, and 3 to the extent they are

inconsistent with DOC policy and procedure.




Isler Jr. v. Yates, et al.                                    Case No.: 5:20-cv-00010-RRB
Answer                                                                           Page 3 of 6
            Case 5:20-cv-00010-RRB Document 15 Filed 08/16/21 Page 3 of 6
       13.      Defendants deny that any actions taken by the defendants violated

Mr. Isler’s civil rights; based on current information and belief, defendants deny all

remaining allegations in Claims 1, 2, and 3.

                                 AFFIRMATIVE DEFENSES

       1.       Mr. Isler has failed to state a claim upon which relief can be granted.

       2.       Mr. Isler may have failed to exhaust administrative remedies.

       3.       Some or all of Mr. Isler’s claims are barred by one or more doctrines of

immunity.

       4.       Mr. Isler’s damages, if any, were not caused by any act or omission of the

defendants.

       5.       Mr. Isler’s damages, if any, were not caused by any breach of duty owed to

Mr. Isler by defendants.

       6.       Mr. Isler’s damages, if any, are a result of pre-existing medical or

emotional conditions or otherwise were not caused by any act or omission of defendants.

       7.       Defendants’ actions were legitimate and non-discriminatory.

       8.       Defendants’ actions were compliant with all applicable law and policy.

       9.       Defendants reserve the right to assert additional defenses that arise during

the course of this litigation.




Isler Jr. v. Yates, et al.                                    Case No.: 5:20-cv-00010-RRB
Answer                                                                           Page 4 of 6
            Case 5:20-cv-00010-RRB Document 15 Filed 08/16/21 Page 4 of 6
                                    PRAYER FOR RELIEF

       Wherefore, defendants pray for the following relief:

       10.     That plaintiff takes nothing, and that his complaint be dismissed

with prejudice;

       11.     That defendants be awarded their costs and attorney’s fees incurred in the

defense of this action as allowed by law; and

       12.     That the defendants be awarded such other relief as this court deems just

and equitable under the circumstances.

       DATED: August 16, 2021.

                                           TREG R. TAYLOR
                                           ATTORNEY GENERAL

                                           By:    /s/Mandee S. Mlcek
                                                  Mandee S. Mlcek
                                                  Assistant Attorney General
                                                  Alaska Bar No. 1911099
                                                  Department of Law
                                                  1031 West Fourth Avenue, Ste. 200
                                                  Anchorage, AK 99501
                                                  Phone: (907) 269-5190
                                                  Facsimile: (907) 258-0760
                                                  Email: mandee.mlcek@alaska.gov
                                                  Attorney for Defendants




Isler Jr. v. Yates, et al.                                    Case No.: 5:20-cv-00010-RRB
Answer                                                                           Page 5 of 6
          Case 5:20-cv-00010-RRB Document 15 Filed 08/16/21 Page 5 of 6
Certificate of Service
I certify that on August 16, 2021 the foregoing Answer was served via USPS on:

Mitchell Isler Jr. #742106
Goose Creek Correctional Center
22301 West Alsop Road
Wasilla, AK 99623

/s/Mandee S. Mlcek
Mandee S. Mlcek, Assistant Attorney General




Isler Jr. v. Yates, et al.                              Case No.: 5:20-cv-00010-RRB
Answer                                                                     Page 6 of 6
          Case 5:20-cv-00010-RRB Document 15 Filed 08/16/21 Page 6 of 6
